Citation Nr: 1200563	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  02-16 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include stenosis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1996.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  As set forth above, the appellant's claim is now in the jurisdiction of the RO in Houston, Texas.  

In February 2004, the appellant testified before a Veterans Law Judge at the RO.  In March 2005, the Board obtained an opinion from an independent medical expert (IME), pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  In May 2005, the appellant and his representative were provided with a copy of the March 2005 IME opinion.  They were offered the opportunity to submit additional evidence or argument in accordance with 38 C.F.R. § 20.903(a), but neither responded.  

In a November 2005 decision, the Board denied service connection for a cervical spine disability, including cervical spinal stenosis.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in April 2007, the appellant's then attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand, noting that the appellant had recently submitted additional VA clinical records which he had not previously submitted or identified.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (discussing constructive possession of VA records).  In a May 2007 order, the Court granted the motion, vacated the Board's November 2005 decision, and remanded the matter for readjudication with consideration of the additional records.

In September 2007, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

In an August 2010 letter, the Board advised the appellant that the Veterans Law Judge before whom he had testified in February 2004 was no longer employed by VA.  He was offered the opportunity to attend another Board hearing in accordance with 38 C.F.R. § 20.707.  Having received no response from the appellant, the Board will proceed with consideration of the appeal.  

This appeal was again before the Board in October 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  A cervical spine disease or injury was not identified in service.

2.  The most probative evidence of record indicates that the Veteran's current cervical spine disability is not causally related to his active service or any incident therein, but rather developed after a post-service motor vehicle accident.



CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2002, January 2008, and November 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the January 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the June 2001 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in October 2011.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in March 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In February 2004, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a cervical spine disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran was without a disability of the cervical spine when he was examined and accepted into military service in September 1986.  Thereafter, he sought treatment in May and June 1996 for complaints of neck and right shoulder pain.  He claimed that his symptoms had been present for the past six months, but he denied a history of trauma or injury.  The assessment was of an upper trapezius strain.  The remaining service medical records are negative for pertinent complaints or abnormalities of the neck or cervical spine.  

In September 1996, following his separation from service, the Veteran submitted an application for VA compensation benefits, seeking service connection for several disabilities, including a right shoulder disability.  His application, however, is silent for any mention of a cervical spine disorder.  A March 1997 VA general medical examination was negative for any abnormality of the neck or cervical spine, and the Veteran did not report any such complaints.  Likewise, VA clinical records, dated from December 1996 to July 2000, are negative for any complaints or findings of a cervical spine disorder.  A private September 1999 MRI study of the cervical spine resulted in an impression of a congenitally small spinal canal with superimposed cervical spondylosis causing spinal stenosis at C4-5 and C6-7.  

A detailed September 1999 assessment of the Veteran by James E. Hansen, M.D., a private physician, was received.  Dr. Hansen noted that the Veteran had been rear-ended in a motor vehicle accident in January 1999 and "gave an approximately nine month history" of pain in the cervical spine and right shoulder region.  He noted that September 1999 MRI testing had shown that the Veteran had a congenitally narrow spinal canal at C4-5 and C6-7.  Dr. Hansen believed that the Veteran was experiencing recurrent neck, shoulder, and right upper extremity pain as a result of C4-5 and C6-7 central spinal stenosis.  

In May 2001, the Veteran submitted a claim of service connection for spinal stenosis, claiming that such disability "began in military service and still exists."  In support of his claim, the Veteran submitted various clinical records showing treatment for a cervical spine disability.  

In a November 2001 medical opinion, Dr Hansen noted that the Veteran had reported pain and right upper extremity weakness while he was in the military.  Dr. Hansen stated that the "natural history of cervical stenosis is one of slow progression and it is very likely that this patient has had the stenosis to some degree for years, perhaps even a decade."  A November 2001 MRI report shows a diagnosis of right-sided disc herniation at the C6-7 level.  

In March 2002, Dr. Hansen performed a discectomy and fusion of the Veteran's cervical spine.  The operative report noted pre and postoperative diagnoses of intractable right upper extremity radiculopathy due to a right foraminal C6-7 herniated disc.  

The Veteran's spouse indicated in an April 2002 statement that he had suffered from neck and right shoulder pain since 1990 and had recently undergone surgery.  

Dr. Hansen next provided an August 2002 opinion statement suggesting a nexus between the Veteran's in-service complaints of neck and shoulder pain in 1996 and the currently diagnosed cervical stenosis.  Specifically, Dr. Hansen indicated that he had reviewed military medical records showing that the Veteran complained of symptoms which "could be consistent with his surgical pathology as far back as 1996."  Dr. Hansen indicated that "[t]he symptoms of pain in [the Veteran's] neck, shoulder and arm, along with numbness and weakness, are compatible with cervical stenosis to a degree that [the Veteran] had preoperatively, and they even were consistent with a lesser degree of stenosis that could have existed in 1996."  

The Veteran was afforded a VA medical examination in February 2003.  He claimed that in 1990 or 1991, he woke up with neck and right scapular pain, and this condition worsened in 1994 when he began having spasms.  He admitted to having been involved in a motor vehicle accident in January 1999, although he denied a history of neck injury in that accident.  After examining the Veteran and reviewing his claims folder, the VA examiner diagnosed herniated nucleus pulposus of the cervical spine, status post fusion at C-7, with residual spinal stenosis.  In the examiner's opinion, it was less likely than not that the Veteran's current cervical spine disability was causally related to his active service.  He noted that there was no history of trauma while in service.  The examiner further noted that the Veteran had been involved in a motor vehicle accident in January 1999.  

In a February 2004 opinion, Christine Hughes, D.C., indicated that she had treated the Veteran for soft tissue injuries resulting from a January 1999 motor vehicle accident, including a cervical sprain/strain.  She noted that she had reviewed the Veteran's medical records and had concluded that "it is more likely than not that his condition of cervical spinal stenosis manifested during the time that he was on active military duty."  She indicated that she believed that the Veteran's current symptoms were due to his cervical spinal stenosis and were not related to the cervical injury he sustained in the January 1999 motor vehicle accident.  

At his February 2004 Board hearing, the Veteran testified that he first began to experience pain in his right arm, shoulder, and neck area in the early 1990's.  He stated that the pain gradually developed.  He also testified that he had been involved in a motor vehicle accident in 1993 in which he was hit from the rear by another vehicle.  The Veteran indicated that his lawyer sent him to a neurosurgeon who prescribed a muscle relaxant and steroid injections.  He claimed that following the treatments, his symptoms resolved somewhat until approximately one year later when he developed progressive pain.  The Veteran acknowledged that he had been involved in another, allegedly less severe automobile accident in January 1999, which he described as "basically a fender-bender".  

Given the conflicting medical opinions in the record on appeal, in March 2005, the Board requested an opinion from an independent medical expert, Professor and Chairman of the Department of Orthopaedic Surgery and the University of South Carolina School of Medicine.  Specifically, the Board sought an opinion as to whether it is as likely as not that the Veteran's current cervical stenosis was related to his military service.  

In a March 2005 opinion, after reviewing the evidence of record in detail, he reached the following conclusions:  

1. There is no documented evidence that this Veteran has or ever had congenital spinal stenosis, as such evidence must be based on documented spinal canal diameter measurements.  While statements in the chart available for review are made that this Veteran had congenital spinal stenosis at two levels of the cervical canal, no evidence of canal measurements exists in the written documents to support those statements.  Such measurements must include measuring the spinal canal in relationship to the vertebral body width and establishing a ratio, in which a measurement of less that 0.80 is significant, (Torg), or the cervical spine sagital diameter, (Eismont).  No measurements were ever found in the written records to establish a diagnosis of congenital spinal stenosis.  Repeated evidence exists to confirm that this Veteran's cervical disc disease after his accident in 1999 caused his symptoms.  

2. There are multiple sites of documentation on the records available that provide evidence that this Veteran did not have any permanent changes in his cervical spine neurologic condition until the MVA event in January of 1999.  All findings in the chart prior to 1999 document transient events that responded to nonoperative, medical and rehabilitations measures.  The evidence also shows that this Veteran had normal findings on repeated neurologic exams of the head/neck and upper extremity before the MVA [in] 1999.

3. There is documented evidence that the neurosurgeon that operated on this Veteran on 3/27/02 found only a herniated disc at C6-7 and did not record any other findings, especially spinal stenosis at any level.  From the evidence, found in the neurosurgeon's operative note of 3/27/02, this Veteran's operative procedure addressed an acquired and temporary spinal condition caused by the ruptured disc at C6-7.  

4. The radiologist's report of the MRI of 9/10/99 is contradictory in itself, does not provide any evidence to document a congenital spinal stenosis and is not substantiated by the radiology report of 10 Nov 2001.  

5. The evidence based material found on review of the radiology reports shows no significant progression of canal spondylosis (arthritis) over a two year period.  

6. There is no evidence in the available records that this Veteran's current cervical spine condition is related to his military service, or congenital spinal stenosis.  There is evidence that his current cervical spine condition is related to the MVA in 1999 and the subsequent operative procedure on 3/27/02.

The Veteran was next afforded a VA orthopedic examination in May 2008.  His history of neck and shoulder pain with cervical fusion in 2002 was noted.  More recent diagnoses of degenerative disc disease of the cervical spine were also noted by the examiner.  The examiner also reviewed the March 2005 independent medical examination report, which concluded that there was no conclusive evidence within the record of congenital cervical spine stenosis.  Based on his examination of the Veteran and review of the record, the VA examiner concluded that it was less likely than not that the Veteran's current disorders of the cervical spine were related to any disease or injury incurred during military service, as such current disorders arose many years thereafter, notably following his 1999 motor vehicle accident.  

A June 2008 written statement was received from J.B., a former co-worker of the Veteran.  She stated that in the Fall of 1997, the Veteran came to work one day unable to lift his right upper extremity.  He did not report this condition to his supervisor, however, out of fear that he would be terminated from employment.  

Most recently, the Veteran was examined by a VA physician's assistant in March 2010.  The Veteran's claims file was reviewed in conjunction with the examination.  The examiner noted the Veteran's complaints of neck and shoulder pain during military service, allegedly resulting from a 1993 motor vehicle accident.  The examiner also specifically asked the Veteran if he experienced any post-service neck trauma, and the Veteran specifically denied any post-service neck injuries.  Following his 2002 cervical spine surgery, the Veteran stated he experienced some decrease in his symptomatology, but his pain eventually returned and increased, resulting in a second cervical spine surgery in June 2009.  This operation included a discectomy and fusion of the cervical spine.  Upon review of the record, the examiner noted that the Veteran "did not have any permanent change in his cervical spine neurologic condition until the motor vehicle accident in January 1999."  Findings prior to January 1999 suggest transient events that responded to medical care and resulted in "normal findings" on neurological evaluation prior to 1999.  Based on these findings, the examiner concluded that the Veteran's current disorders of the cervical spine were the result of his 1999 motor vehicle accident and were "less likely than not" due to any cervical spine injury during military service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a cervical spine disability.  Specifically, for reasons which will be discussed in greater detail below, the Board does not find competent evidence of a nexus between a current cervical spine disability and a disease or injury incurred during active military service, or evidence of onset of a current cervical spine disability within a year of service separation.  

Considering first the Veteran's assertions regarding the continuity of neck and shoulder pain since service, the Board concedes that the Veteran is competent to report such observable symptomatology as chronic neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board does not, however, find the Veteran's assertions to be credible, as his accounts of his alleged in-service injury have been inconsistent.  As noted above, the Veteran did seek treatment for neck and shoulder pain in 1996, during active service.  At that time, however, he did not report any specific trauma.  Later, at his February 2004 Board hearing, the Veteran claimed he was involved in a motor vehicle accident in 1993, also during active service.  In the Veteran's wife's April 2002 statement, however, she indicated that his neck pain had allegedly existed since 1990, several years prior to the claimed 1993 motor vehicle accident.  The Board notes that such an accident was not reported in 1996, when the Veteran specifically denied any trauma to the neck or cervical spine.  He did not claim a motor vehicle accident during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board also notes that on VA general medical examination in March 1997, the Veteran did not report, and the examiner did not diagnosis, a disability of the neck or cervical spine.  This lack of reported complaints or clinical findings regarding the Veteran's cervical spine strongly suggests a lack of disability or symptomatology involving the cervical spine at that time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the claimant has a strong motive to tell the truth in order to receive proper care).  Finally, the Board notes that when specifically asked by a VA examiner in March 2010 whether he experienced any post-service trauma of the cervical spine, the Veteran explicitly denied any such trauma, to include the 1999 motor vehicle accident which he had earlier reported.  For these reasons, the Board does not find the Veteran to be a credible historian regarding the onset of his cervical spine disability.  

In support of his claim, the Veteran has also submitted several private medical opinions suggesting onset of a cervical spine disability during military service.  For the reasons to be discussed below, the Board does not find these statements to be probative of the Veteran's service connection claim.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, James E. Hansen, M.D., and Christine Hughes, D.C., suggested that the Veteran's current cervical spine stenosis and cervical strain were related to his in-service reports of neck and shoulder pain.  The Board notes first that both examiners only began treating him after his January 1999 motor vehicle accident, and thus had no personal knowledge of any disability or impairment of his cervical spine prior to that incident.  Next, the Board finds the offered statements to be, at best, tentative.  For example, Dr. Hansen wrote in August 2002 that the Veteran's cervical spine stenosis "could have existed in 1996."  The Board finds these opinions to be speculative at best and of little evidentiary value in that it expressed the relationship as possible, rather than probable.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Next, although both examiners claimed to have reviewed the Veteran's service treatment records, it does not appear other pertinent records were presented to either one.  Such other pertinent records include the March 1997 VA general medical examination which found no symptomatology or diagnosis related to the Veteran's cervical spine.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, neither examiner explained or accounted for the multi-year period immediately following service wherein the Veteran, despite seeking other medical care, did not report or seek treatment for symptoms of the neck or cervical spine.  Furthermore, Dr. Hansen did not discuss why the Veteran, on initially seeking treatment in September 1999, reported only a nine month history of pain of the cervical spine, and did not report a history of neck pain since service.  For these reasons, the Board finds these opinions to be of limited probative value.  

In contrast, the opinions of the various VA examiners, as well as the independent medical opinion provider, had the benefit both of full review of the record and, in the case of the VA examiners, personal examination of the Veteran.  The Board notes especially that the March 2005 independent medical opinion found no objective evidence of congenital stenosis of the cervical spine, and concluded that prior diagnoses of such a disorder were unsubstantiated by the objective clinical findings and testing results.  Furthermore, the VA examiners noted that prior to the January 1999 motor vehicle accident, the Veteran had a few isolated complaints of neck pain and did not seek post-service medical care for the cervical spine until after the January 1999 accident.  As these opinions are more consistent with the clinical record, the Board finds these opinions to be more probative.  As the preponderance of the evidence suggests the Veteran's current disorders of the cervical spine had their onset following a January 1999 motor vehicle accident several years after service, and are unrelated to any in-service disease or injury, and did not manifest within a year of service separation, service connection for a cervical spine disability, claimed as cervical spine stenosis, is not warranted.  

In conclusion, the preponderance of the evidence is against the award of service connection for a cervical spine disability, as a nexus between any current cervical spine disorder and a disease or injury incurred during active military service or within a year thereafter has not been demonstrated.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a cervical spine disability, to include cervical spine stenosis, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


